Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger (US 4011803) in view of Yoshimasa (JP 2004263908).  Pfaffinger discloses substantially all of the claimed limitations, including:
30. (New) A range hood 45 mountable to an underside mounting surface of a cabinet 43, comprising: a range hood base 42 section defining a thickness and having an upper surface defining at least one support opening 18, and a mounting plate 35 mountable to the cabinet (fig. 7-10), the mounting plate comprising a base portion having at least one tongue 34, 
31. (New) The range hood of claim 30, wherein the base portion of the mounting plate comprises at least one hood opening 27,28,29,30 configured to receive a fastener inserted through a mounting feature of the base section to operably couple the range hood to the mounting plate (fig. 8,9,10).  
32. (New) The range hood of claim 31, wherein the at least one hood opening guides the fastener inserted through the mounting feature to the underside mount surface such that the fastener is configured to be sunk into the underside mounting surface to couple the range hood to the cabinet (fig. 8,9,10).  
33. (New) The range hood of claim 30, wherein the base portion of the mounting plate defines at least one positioning opening for receiving a fastener configured to be sunk into the underside mounting surface of the cabinet to couple the mounting plate to the cabinet (fig. 8,9,10).  
34. (New) The range hood of claim 30, wherein the base portion of the mounting plate defines at least one positioning opening for receiving a fastener (fig. 8,9,10).

Pfaffinger teaches the invention as described above but fails to explicitly teach the specific shape of the tongue.
Yoshimasa, in the same or related field of endeavor, teaches that it is known in the art to provide hood component attachment utilizing mounting plate and tongue 35 (fig. 3,4,5,6,7).
Yoshimasa teaches that such an arrangement provides for easy installation and cleaning (Abstract).
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the claimed shape of the tongue as taught by Yoshimasa into the invention disclosed by Pfaffinger, so as to provide for easy installation and cleaning.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

May 24, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762